Exhibit 10.1 Published CUSIP Numbers: Deal: 30065FAC9 Revolver: 30065FAD7 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of April 16, 2015 among EXAMWORKS GROUP, INC., as the Company, CERTAIN SUBSIDIARIES OF THE COMPANY, as Designated Borrowers, CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and THE OTHER LENDERS PARTY HERETO SUNTRUST BANK, as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, SUNTRUST ROBINSON HUMPHREY, INC., FIFTH THIRD BANK, WELLS FARGO SECURITIES, LLC, DEUTSCHE BANK AG NEW YORK BRANCH, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and COMMUNITY & SOUTHERN BANK as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms. 1 Other Interpretive Provisions. 32 Accounting Terms. 32 Rounding. 33 Exchange Rates; Currency Equivalents. 33 Additional Alternative Currencies. 34 Change of Currency. 34 Times of Day; Rates. 35 Letter of Credit Amounts. 35 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 35 Commitments. 35 Borrowings, Conversions and Continuations of Loans. 36 Letters of Credit. 38 Swing Line Loans. 47 Prepayments. 50 Termination or Reduction of Aggregate Revolving Commitments. 51 Repayment of Loans. 52 Interest. 52 Fees. 53 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 53 Evidence of Debt. 54 Payments Generally; Administrative Agent’s Clawback. 54 Sharing of Payments by Lenders. 56 Cash Collateral. 57 Defaulting Lenders. 58 Designated Borrowers. 59 Designated Lenders. 60 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 61 Taxes. 61 Illegality. 65 Inability to Determine Rates. 66 Increased Costs. 67 Compensation for Losses. 68 Mitigation Obligations; Replacement of Lenders. 69 Survival. 69 ARTICLE IV GUARANTY 70 The Guaranty. 70 Obligations Unconditional. 70 Reinstatement. 72 Certain Additional Waivers. 72 Remedies. 72 Rights of Contribution. 73 Guarantee of Payment; Continuing Guarantee. 73 Keepwell. 73 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 74 Closing Conditions. 74 i Conditions to all Credit Extensions. 76 ARTICLE VI REPRESENTATIONS AND WARRANTIES 77 Existence, Qualification and Power. 77 Authorization; No Contravention. 77 Governmental Authorization; Other Consents. 77 Binding Effect. 77 Financial Statements; No Material Adverse Effect. 78 Litigation. 78 No Default. 78 Ownership of Property; Liens. 78 Environmental Compliance. 79 Insurance. 79 Taxes. 80 ERISA Compliance. 80 Subsidiaries. 81 Margin Regulations; Investment Company Act. 81 Disclosure. 81 Compliance with Laws. 81 Intellectual Property; Licenses, Etc. 82 Solvency. 82 Perfection of Security Interests in the Collateral. 82 Business Locations. 82 Labor Matters. 82 OFAC 83 PATRIOT Act. 83 Anti-Corruption Laws. 83 Representations as to Designated Borrowers. 83 ARTICLE VII AFFIRMATIVE COVENANTS 84 Financial Statements. 84 Certificates; Other Information. 85 Notices. 87 Payment of Tax Obligations. 87 Preservation of Existence, Etc. 87 Maintenance of Properties. 88 Maintenance of Insurance. 88 Compliance with Laws. 88 Books and Records. 89 Inspection Rights. 89 Use of Proceeds. 89 Additional Subsidiaries. 89 ERISA Compliance. 90 Pledged Assets. 90 Anti-Corruption Laws. 91 Approvals and Authorizations. 91 ARTICLE VIII NEGATIVE COVENANTS 91 Liens. 91 Investments. 93 Indebtedness. 94 Fundamental Changes. 95 Dispositions. 96 Restricted Payments. 96 ii Change in Nature of Business. 96 Transactions with Affiliates and Insiders. 97 Burdensome Agreements. 97 Use of Proceeds. 97 Financial Covenants. 98 Prepayment of Other Indebtedness, Etc. 98 Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity, Etc. 98 Ownership of Subsidiaries. 98 Sale Leasebacks. 99 Sanctions. 99 Anti-Corruption Laws. 99 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 99 Events of Default. 99 Remedies Upon Event of Default. Application of Funds. ARTICLE X ADMINISTRATIVE AGENT Appointment and Authority. Rights as a Lender. Exculpatory Provisions. Reliance by Administrative Agent. Delegation of Duties. Resignation of Administrative Agent. Non-Reliance on Administrative Agent and Other Lenders. No Other Duties; Etc. Administrative Agent May File Proofs of Claim. Collateral and Guaranty Matters. Treasury Management Agreements and Swap Contracts. ARTICLE XI MISCELLANEOUS Amendments, Etc. Notices and Other Communications; Facsimile Copies. No Waiver; Cumulative Remedies; Enforcement. Expenses; Indemnity; and Damage Waiver. Payments Set Aside. Successors and Assigns. Treatment of Certain Information; Confidentiality. Set-off. Interest Rate Limitation. Counterparts; Integration; Effectiveness. Survival of Representations and Warranties. Severability. Replacement of Lenders. Governing Law; Jurisdiction; Etc. Waiver of Right to Trial by Jury. Electronic Execution of Assignments and Certain Other Documents. USA PATRIOT Act. No Advisory or Fiduciary Relationship. Judgment Currency. Appointment of Company. Amendment and Restatement. iii SCHEDULES 1.01(a) Existing Letters of Credit 1.01(b) Mandatory Cost Formulae Commitments and Applicable Percentages Insurance Subsidiaries IP Rights 6.20(a) Locations of Real Property 6.20(b) Taxpayer and Organizational Identification Numbers 6.20(c) Changes in Legal Name, State of Formation and Structure Liens Existing on the Closing Date Investments Existing on the Closing Date Indebtedness Existing on the Closing Date Certain Addresses for Notices EXHIBITS A Form of Loan Notice B Form of Swing Line Loan Notice C Form of Revolving Note D Form of Swing Line Note E Form of Compliance Certificate F Form of Joinder Agreement G Form of Assignment and Assumption H Forms of U.S. Tax Compliance Certificates I Form of Secured Party Designation Notice J Form of Designated Borrower Request and Assumption Agreement K Form of Designated Borrower Notice iv AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 16, 2015 among EXAMWORKS GROUP, INC., a Delaware corporation (the “ Company ”), certain Subsidiaries of the Borrower party hereto pursuant to Section 2.16 (each a “ Designated Borrower ” and, together with the Company, the “ Borrowers ” and each a “ Borrower ”), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Borrowers have requested that the Lenders provide a credit facility for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquisition ”, by any Person, means the acquisition by such Person, in a single transaction or in a series of related transactions, of (a) all or any substantial portion of the property of another Person or any division, line of business or other business unit of another Person, or (b) at least a majority of the Voting Stock of another Person, in each case whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise. “ Act ” has the meaning specified in Section 11.17
